5 F.3d 545NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert COLLINS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES Defendant-Appellee
No. 92-2286.
United States Court of Appeals,Tenth Circuit.
Aug. 26, 1993.

1
Before BALDOCK and KELLY, Circuit Judges, and CAUTHRON,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff Robert Collins appeals from an order of the district court affirming the Secretary's decision to award plaintiff Social Security benefits for a limited period of time only.  Plaintiff claimed disability due to a back injury.  He underwent back surgery and was held to be disabled for a period of almost three years.  The Secretary determined that plaintiff had regained a residual functional capacity for sedentary work as of April9, 1989.  Upon review of the complete administrative record, the parties' briefs on appeal, and the applicable law, we hold that substantial evidence supports the Secretary's determination and AFFIRM the judgment of the United States District Court for the District of New Mexico for substantially the reasons set forth in its memorandum opinion and order of December14, 1992.



**
 Honorable Robin J. Cauthron, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation


1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3